     

Ms Jodie Hirtler

136 Big Creek Ln
Murphy, NC 28906
; Ne ego OF et SUA

 

LH onarab C_ Chyisto

400 Slewart St
Sottle , QU FY
Case WM, [b-11F67

aerlevnal Wot 2O-Sco}

 

 
RECEIVED
Western District of Washington
at Seattle

_ AN OP ONG bo pn enna 0 { * 2 ~ 2220 cee

ae

 

 

LERK

TSH
‘MARK HA YCOURT

_OF THE BANKM

hey leer. |

 

How: rable. Chace So
© objet fo He reste

 

 

é

 

 

 

 

AN

 

a a

 

Efesonals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c — PR ceag any fuctl they. eye
ee He chbbrs estele due +e .
@ |e ce palhn of eed

a (nismorayeonert mal Cesena Pe
| none Peasant... a5 Shown 4. ee
tHe Peer X at Nemeres sdk

 

 

 

{oo his - pmbessi sianals fave repented ly ve ——

 

 

 

morepreviled Hep hysteal_ “wsterbr y. yo

 

i 47
CY)

 

Se 16-11767-CMA Doc 2215 Filed 01/27/20 “Ent. 01728/20 12:37:50 Pg.20f7
 

 

 

 

| located iin Tle. yariods, yout a ~

 

 

| Tetaded in Dayph, Wada, ond

Lo Fede} Wa Jax Ly Weshng or. OS a

 

 

 

 

 

 

 

 

dell as‘ Fivbson, a4 Washi be

 

fF More Specifically:

| tris > professions ls

  

 

 

 

 

 

 

 

@ | nembers and vetlel .C story

 

 

 

 

 

oo cst inventory fleocated mm te. |
numewds Ysolté _ LS dee #

USF, UST, 604, 604, 622,623 Cipbas,
, 62.4, F097 and ple FFE 229 95 wel|

as cthilit «= A of. wast)

 

 

 

 

 

 

 

 

 

 

 

Rs sapped an

   

 

 

 

 

 

 

 

 

 

 

 

 

Case 16-11767-CMA Doc 2215 Filed 01/27/20 Ent. 01/28/20 12:37:50 Pg. 3of7
 

 

 

EUstwer _ ces. yet meh

 

 

 

 

 

 

~ Aci _ner dees le Bb meth
— He tbs qlfelel do by ms

 

 

 

 

 

 

 

 

aby,

 

 

 

 

te listing wm DEE #: “a SH. exch ot _

OT Chuteting asain... 1A. a Dos a

| Edition ~he Aime sheet

 

 

 

 

 

Wl sled shan fe sqle ot

 

 

 

 

a | me continued <p Le ot “Laven ory Oo

 

 

i

+yem) the. vootte on ay ag,

 

 

 

 

 

 

 

 

 

 

ld ye corte

| Qelb COKE 782.) efor —-
cd ) aes erhllided

— #4218) on Fahy Bete. “ask

 

 

 

 

 

 

 

 

 

 

 

Pe 4 ese mseriq| rresvlerrtve

~~ Gabe 1S1767-0MA Doc 2218 FiBorI20 Ent. 01/28/20 12:37:50 Pg.4

 

 

one moth faker. _ _ — i

oe Ff tte -

of 7
wee ee nemel

eee ee

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Le . tT)
en ee we cece ee tee ne an
;
4. _
ee chan nce ai nr
cee eb oe ee — vp eee —
Connect ee ce pee cee ee ee —_
aoe Lb. - . _ fee ee ee ecneeeee tee ee nen pe ete ener
_ ese dene . pene oe ene _
tent eiee: — ea ee eee a eee = _ ane
_ aero - ab, eee mn ~ —_
.

 

 

 

 

Case 1

 

 

 

5-11767-CMA Doc 2215 Filed 01/27/20 Ent. 01/28/20 12:37:50 Pg. 5 of 7

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hese 8 ers te at ray fl ae

 

 

 

 

 

 

 

Orders fc ael4, (DEE

 

 

 

 

 

 

a 2182). Lite 3052. Orde

 

 

 

 

 

 

 

 

_ “yn 040245 oon wee

 

 

 

 

ase 16-11767-CMA Doc 2215 Filed 01/27/20 Ent. 01/28/20 12:37:50 Pg.6o0f7 —
 

 

 

A val OT Ck de! ee

 

 

 

 

 

 

ta 410 Thal of Clin, fled

 

 

 

on Apnl 21% Dole. =e
—Pellove Te hone “He conbact (rage

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

ae . 067388 ) Pll, Sevag Pe

 

 
 

 

 

  

 

pots tle conshved a4 a. es eriaf

 

 

 

4b weeds on ands a5 sek Geet

 

 

 

 

 

 

 

 

 

ifatlzo20©

 

 

 

 

 

 

 

 

 

 

 

 

“Cake 16-11767-CMA “Doc 2215 Filed 01/27/20" Ent. 01/28/20 12:37:50 Pg. 7of7
